Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse in the reply filed on 9/23/2022 is acknowledged. Applicant elected the species of solid, contiguous, directly attached thermoplastic polymeric layer in Election I. Applicant also elects needle punching associated with Claim 9 in Election II.  Note “solid” is broadly interpreted and is not considered to be non-porous (since needling implies pushing needles through the layer thus making a non-porous layer unlikely if not impossible unless it is healed, which is clearly not taught). Applicant submits the election reads on Claims 1, 3, 9, 19, 20, 22, and 24-29.  Examiner disagrees and submits Claim 27-29 are directed to an alternative species to Species III needle punching, specifically Species V.
Firstly, it is noted Applicant has added needle punching to Claims 27-29.  Examiner submits Applicant does not have support for Claim 27 as currently constructed.  The only area of the specification that discusses “converting to a thermoplastic layer” recites nothing about needling.  In fact, needling is described as a method of ATTACHING a layer to the BACKSIDE of a tile and then heating said layer under restraint to create the counterbalance as recited in Claim 9 (See instant USPgPub 2021/0102386, page 5, paragraph [0050]).  Conversely, converting to a thermoplastic is described as melting the backside of the tile itself to create a melted portion that creates a backside shrinking force (See page 7, paragraph [0065]).  There is absolutely no disclosure whatsoever that this tile [800] in the converting embodiment is needled.  Further, even if it were needled, it is needled to a face layer on the top side, not a backside layer.  
In Claim 9, the counterbalance force is provided by the needled backside material.  In Claim 27, regardless of whether needling is supported or not, the counterbalance force is provided by the converted thermoplastic melted into the backside of the tile, and this counterbalances the face layer.  Such a melted/converted thermoplastic obviously is not attached by needling and cannot be under restraint during heating (since it is formed by the heating).  Therefore, whether or not there is support for needling the face layer to the top portion of the main tile portion when melting the back portion, the embodiment of Claim 27 is clearly mutually exclusive and distinct from the needling elected in claim 9, which attaches the backside counterbalance polymeric layer by needling and then heats it under restraint.  Therefore, Claims 27-29 are withdrawn as a non-elected embodiment.
 The traversal is on the ground(s) that multiple species are permitted as detailed in 37 CFR 1.146.  This is not found persuasive because although multiple species are permitted to be filed in association with generic claims, the Examiner may require election of distinct species during prosecution to alleviate the burden of searching all distinct species individually. Here, many distinct and mutually exclusive processes are claimed.  There is no need to examine each of these distinct processes if the generic claim, which is examined herein, is allowable. If a generic claim is found to be allowable, the withdrawn species may be rejoined upon allowance. If the elected species is pursued individually to circumvent the rejections and further limit the generic claims, then there will no longer be a generic claim for the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9, 19, 20, 22, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “attaching a heated polymeric layer,” which would seem to suggest the polymeric layer should be heated at the time of attachment.  However, Applicant has elected an embodiment of attaching via needling wherein heating only occurs after this attachment.  Thus, it is unclear if heating is required prior to attachment in Claim 1 or not.  Since the embodiment specifically elected by the Applicant in Claims 9 and 27 does not attach a heated polymeric layer, but only a polymeric layer heated layer to be a heated polymeric layer, Examiner has assumed Claim 1 does not require heating prior to attachment, but instead interpreted “heated polymeric layer” to be a polymeric layer that is heated at some point during the process. Such an interpretation is the only way to reconcile Claim 9 being dependent on Claim 1.  Examiner requests Applicant clarify the language.
The remaining claims are rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 3, 19, 20, 22, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or, in the alternative, under 35 U.S.C. 103 as obvious over Buhlmann et al. (US 2010/0239820) as evidenced or in view of by Pervan et al. (US 2014/0199558).
Regarding Claims 1, 3, and 22, Buhlmann et al. teaches selecting a core tile with a top-side shrinking force due to temperature or humidity (See paragraph [0015]) and attaching a polymeric layer, which is then heated, making it a heated polymeric layer to counteract the shirking force (See page 1, paragraphs [0015]-[0016], teaching the counterbalancing layer includes glue, which is polymeric, and is heated).  Examiner submits it is well-known when heating similar backside balancing layers, that they shrink when they are cooled and desirably have a convex shape, and thus this would have been expected in the process of Buhlmann et al. (See, for example, Pervan et al., page 1, paragraph [0011], teaching after heating to cure, the counteracting layer cools and shrinks to a desirable convex shape).  Further, even if this does not necessarily occur in Bulmann et al., at the very least, it would have been obvious to form it this way in order to counteract bending upwards as is known to occur and be desirable in tile as in Buhlmann et al.
Regarding Claims 19 and 20, its clear the polymer of the counteracting layer is contiguous and solid.
Regarding Claims 25 and 26, the core tile has a fibrous structure including at is backside surface where the polymer glue, i.e. the heated polymer, is attached (See page 1, paragraph [0014], wherein the core is a fibrous structure throughout) and the top surface is a solid polymeric cover layer such as PVC (See page 1, paragraph [0010]).

Claim Rejections - 35 USC § 103
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as obvious over Buhlmann et al. and Pervan et al. as applied to Claim 1, and further in view of Clausi et al. (US 2012/0276348).  
Regarding Claim 24, Buhlmann et al. and Pervan et al. teach the method of Claim 1 as described above.  Buhlmann et al. and Pervan et al. fail to specifically teach felt.  However, in similar decorative panels, it is known the layer to which the counteracting backing layer is applied may be a felt layer one the main core (See, for example, Clausi et al., Fig. 10 and page 4, paragraph [0060], and Examiner submits any felt is reasonably described as “compliant”).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to select felt as a backing because it is known to be suitable in the core of similar decorative panels and thus would have predictably been suitable as an alternative panel embodiment in Buhlmann et al.

Claim(s) 1, 3, 9, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (US 2002/0172795) in view of Smith et al. (US 2015/0017376).
Regarding Claim 1,3, and 9, Gardner et al. teaches a method comprising selecting a woven layer [103] having a top side and backside and attaching a nonwoven polymeric layer [105] by needling (See page 3, paragraph [0028], page 6, paragraph [0050] and page 8, paragraph [0067], wherein nonwoven fused web [105] is made from fused polymers and thus is a polymeric layer).  
Gardner et al. teaches these layers form a primary backing for a tufted carpet, tufting occurring after attachment (See abstract).  Such primary backings are known to be heated under restraint and then allowed to shrink so as to prevent curling (See, for example, pages 2-3, paragraphs [0021] and [0029], teaching the primary backing [120] is heated under tension, i.e. restraint, and afterwards allow to shrink).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to heat the attached nonwoven web under restraint as part of the tufted primary backing in Gardner et al., and then allow it to shrink, because doing so would have predictably reduced incidences of curling.  It is implicit or would have at least been obvious to allow the shrinking to occur without restraint (since restraint would prevent shrinking) and following heating, and thus during cooling (since continued heating would prevent contraction). 
 Since the two layers [103],[105], both made of polymers, would presumably shrink at least somewhat together, it can be said they counterbalance each other’s shrinking force.  Further, Examiner submits all, or at least most, polymers will experience at least some degree of thermal expansion and shrinkage at different ambient temperatures, and also swelling in response to humidity.  Further, Gardner et al. teaches the attachment of the nonwoven layer helps the woven layer resist deformation (See page 4, paragraph [0033]), thus implying it will help counterbalance forces acting to warp the woven layer to some extent, including any shrinking caused by changes in ambient conditions, however minor.  
Although Gardener et al. doesn’t specifically describe the woven layer as a “tile,” Examiner submits any portion of the woven layer to be formed as a tile is reasonably described as a tile at any point in the manufacturing process, and nothing in the claims mandates that attachment/needling must occur on discrete rather than continuous pieces of the tile.  Therefore, since the tufted carpet primary backings as described above are well-known to be used as tiles (See, for example, Smith et al., page 1, paragraph [0002]), it would have been obvious to a person having ordinary skill in the art at the time of invention to form the woven layer above into a tile in order to form tile tufted carpet as is known to be desirable.  Any portion of the woven that eventually forms the tile is reasonably described as a tile (e.g. a pre-cut tile) at any point in the process.  
Regarding Claim 19 and 20, Examiner submits the nonwoven is a contiguous layer that may be considered solid (i.e. not liquid or gas) or porous.
Regarding Claims 24-26, Examiner submits the woven layer is fibrous, polymeric, and solid (as a state of matter), and thus is reasonably described as both having fibrous and solid surfaces.  Further, once tufted, Examiner submits the layer is reasonably described as compliant fibrous felt since a tufted material is reasonably described as a felt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746